DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 05/23/2022.  The arguments set forth are addressed herein below.  Claims 1-5 and 7-20 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  No new matter appears to have been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 9-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rom et al. (US 2009/0227378 A1) (henceforth, “Rom”) in view of Hernandez et al. (US 2012/0047017 A1) (henceforth, “Hernandez”).
Regarding claims 1 and 13, Rom teaches an in-game advertising system and method for presenting ads during gameplay on a client device, comprising:
a game server having a game engine, wherein the game server is configured to communicate with the client device (e.g., the game publisher's object Management Suite 88 also interfaces with the Management Server 64 to control the objects within the game in Para. 50 wherein the management server is in communication with the game console 14 in Fig. 1);
a game configured to operate with the game server (e.g., the game publisher's object Management Suite 88 also interfaces with the Management Server 64 to control the objects within the game in Para. 50), wherein the game comprises a plurality of adaptable game environment elements within a gameplay environment (e.g., the game developer uses the ad object Management Studio 34 to define new advertising objects within the game and set their properties in Para. 28);
an advertising content system communicatively linked to the game server (e.g., advertisers use the ad campaign Management Suite 90 to interface with the Management Server 64 to create and upload the content of the ads in Para. 51) and configured to:
store a plurality of advertising elements (e.g., the Management Server 64 receives the data (i.e., the ad content) who then passes it along to the File Servers 68 for storage in Para. 52); and
select, without input from the client device, an individual advertising element from the plurality of advertising elements for insertion into an individual adaptable game environment element (e.g., the game developer uses the ad object Management Studio 34 to define new advertising objects within the game, such as immersive ads, and set their properties in Para. 28 and Para. 39-40) as an interactive player item (e.g., the content types supported for immersive ads include for example: textures, 3D objects, animated textures, Video, 2D vector graphics (Flash) and these objects can be interactive, responding to events in the game, such as, an object that was touched or shot at in Para. 40) and displayed in place of a default adaptable game environment element on the client device during gameplay (e.g., the game developer also creates native objects in the game engine to act as placeholders in Para. 28 and default objects), wherein the interactive player item is selected from a set of pre-defined content types (e.g., the embodiment supports various types of ads, ranging in complexity and in the level of integration in the game, wherein the supported ad types can be broken down into three groups: non-immersive, immersive, and a group of non-visual ads in Para. 39).
But, the advertising system of Rom fails to explicitly disclose content types comprising a product as an item of action and a product as a power-up.  However, Hernandez, in a related disclosure, teaches a platform that provides innovative advertising space to businesses by engaging gamers to create viral loops for brands, such that, the platform features unique components including: 1) game developers have real-time control over advertising content and 2) gamers will associate an actual gaming accomplishment with a positive brand interaction (e.g. when a gamer achieves a high score, they will see a message that associates the accomplishment with an advertiser). (see abstract)  More particularly, Hernandez teaches content types including players choose to be sponsored by a particular product/brand and are given an advantage based on the characteristics of the product/brand (i.e., a product as an item of action) and Gatorade markets sports drinks that increase endurance which can be matched to the game design element of how long or how fast an avatar in the game can sprint (i.e., product as a power-up, See Para. 24-25).  Hernandez states that by “[t]he platform creates an integrated mobile gaming community that helps the application developers promote their own products and establishes profitable relationships with advertisers and other game developers,” “[t]he platform delivers a new in-game advertising method that benefits both advertisers and gamers,” and “[i]n addition, the platform alleviates loss from digital piracy by monetizing the gaming experience” (Para. 3).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the advertising system of Rom to include the positive brand interaction features of Hernandez in order to provide increased revenue to advertisers, game developers and incentives to game players, as beneficially taught by Hernandez.
Regarding claims 2 and 18, Rom further teaches the game further comprises at least one of a gameplay element (e.g., interactive objects in Para. 40), a reward, and a motion sequence; and the advertising content system is configured to select a second individual advertising element from the plurality of advertising elements for insertion into one of the additional adaptable game environment elements and displayed in place of a default adaptable game environment element on the client device in response to the player’s actions during gameplay (e.g., The Management Server 64 then analyzes this data and produces reports to the advertisers as needed. These reports include number of unique users viewing the ad, number of ad impressions, impressions per user, time ad was viewed, etc. This allows advertisers to update current ad campaign data to maximize advertising potential and to better prepare future campaigns, wherein allowing creation of additional advertising objects within the interactive game program after publication and release in Para. 54-56).
Regarding claims 3 and 19, Rom further teaches the advertising content system selects the individual advertising element according to a set of player information corresponding to each individual player (e.g., the ability to select the content of the displayed ad based on various demographic criteria of the player, (e.g., select the English ad for a player in the US and a French version for a player in France, target specific age groups or genders), based upon collected tracking data in Para. 15).
Regarding claim 4, Rom further teaches the advertising content system selects the individual advertising element according to a set of environmental indicators corresponding to each individual client device’s current location (e.g., the ability to select the content of the displayed ad based on various demographic criteria of the player, (e.g., select the English ad for a player in the US and a French version for a player in France, target specific age groups or genders), based upon collected tracking data in Para. 15).
Regarding claim 5, Rom further teaches the advertising content system selects the individual advertising element according to a set of criteria associated with the adaptable game environment elements (e.g., ad type and in Para. 4 and Para.39-41).
Regarding claims 7 and 20, Rom as modified by Hernandez teaches wherein the set of pre-defined content types further comprises a passive impression content, a product as a virtual reward, and product as a real-world reward (Rom - e.g., non-immersive, immersive, and a group of non-visual ads in Para. 39-42 and Hernandez – Para. 24-25 (i.e., virtual rewards)).
Regarding claims 9 and 14, Rom further teaches the advertising content system: receives developer descriptions of the adaptable game environment elements (e.g., the game developer uses the ad object Management Studio 34 to define new advertising objects within the game and set their properties in Para. 28) automatically selects an individual advertising element from the plurality of advertising elements by matching developer descriptions to available advertising elements (e.g., requesting campaign information for the support servers 12 whenever possible, download and cache ad content according to defined ad campaigns, update ad objects integrated within the game, and track ad impressions and deliver statistic reports to the support servers 12 in Para. 43); and delivers the selected individual advertising element to the game server (e.g., support servers 12 in Fig. 2).
Regarding claims 10 and 15, Rom further teaches the advertising content system is further configured to provide auditing functions to track and report information relating to the selected individual advertising elements displayed to the client device (e.g., analyzing data in Para. 54).
Regarding claims 11 and 16, Rom further teaches the game server converts the selected individual advertising element into a format used by the game engine (Para. 52).
Regarding claims 12 and 17, Rom further teaches advertising content system converts the selected individual advertising element into a format used by the game engine prior to delivering the selected individual advertising element to the game server (Para. 52).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rom in view of Hernandez in further view of Swank et al. (US 2017/0178531 A1) (henceforth, “Swank”).
Regarding claim 8, the advertising system of Rom as modified by Hernandez fails to explicitly disclose a real-world reward such as a digital token.  However, Swank, in a related disclosure, teaches a method of providing a task (see abstract).  More particularly, Swank teaches a task includes interacting with an advertisement and receiving tokens for completing tasks for tangible prizes (Para. 49-50 and Para. 95).  Swank states that by “aspects of the present disclosure are directed to providing adaptive learning for access control to the mobile device and/or applications on a mobile device” (Para. 6).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the advertising system of Rom and Hernandez to include the reward features of Swank in order to provide adaptive learning with advertisements and incentives, as beneficially taught by Swank.
Response to Arguments
Applicant's arguments filed 05/23/2022, regarding the 35 USC 103 rejection, have been fully considered but they are not persuasive.
Regarding the 103 rejection, Applicant argues, “Under the rationale used to reject the claims, the cited references, when modified, must still teach or suggest all the claim limitations of the rejected claims. In this case, the 35 U.S.C. § 103 obviousness rejections are inappropriate because neither the Leventhal reference nor any of the additionally cited references disclose the claimed limitations, nor can these sets of references be combined or modified to arrive at the claimed invention.” (emphasis added)
Examiner respectfully disagrees.
There is no Leventhal reference cited in the above rejection nor the Office Action dated 11/26/2021.
Regarding the 103 rejection, Applicant argues, “Claims 1 and 13 require that “the interactive player item is selected from a set of pre-defined content types comprising a product as an item of action and a product as a power-up.” The office action cites to paragraphs 24 and 25 to support the contention that the Hernandez references teaches a “product as a power up” but fails to identify where in the reference “an item of action” is taught. Instead, the office action asserts that because the Hernandez reference teaches that players “choose to be sponsored by a particular product/brand and are given an advantage based on the characteristics of the product/brand” this reads on the claimed limitation. The applicant traverses this conclusion.
As stated in the applicant’s previous response, an “item of action” is defined by the specification as an item or product in the game itself that is used to “achieve a goal in- game” such as when “the user may be tasked with finding a particular brand of soft drink as an objective” or to “improve performance within the game itself, such as acquiring a particular brand of jeans, sneakers, or mobile phone to get more friends in game.” (See J [0032] of the applicant’s specification). Therefore, an “item of action” is an element placed within the game that becomes part of the tasks or goals of the game itself. Conversely, the applicant’s specification defines “a product as a power-up” as when “the product may be used to add abilities” such as when “a brand of soft drink that refreshes may increase health, a brand of fuel may increase top speed, and/or a brand of convenience store may provide a variety of unique supplies.” /d. At J [0033]. A product or brand that provides a particular advantage in the game is more akin to a “product as a power up” (e.g., Gatorade sports drink).
The Hernandez reference itself states that “sponsorship from an advertiser provides a player with benefits otherwise not available in the game.” Further, the Hernandez reference specifies that a player chooses available sponsorships outside of the actual gameplay environment. Finally, the Hernandez reference is completely silent with respect to any sponsored products actually forming or being an element within the game itself that determines a player’s actions within the game. Therefore, the “content types” disclosed by the Hernandez reference do not include “an item of action” as required by claims | and 13.
Therefore, because the Rom and Hernandez references fail to teach all of the claimed limitations from independent claims 1 and 13, the rejections under 35 U.S.C. § 103 are not supported and represent reversible error. Therefore, the applicant respectfully requests that the rejections to claims 1 and 13 be withdrawn.”
Examiner respectfully disagrees.
In response to applicant's argument that “the Hernandez reference is completely silent with respect to any sponsored products actually forming or being an element within the game itself”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Hernandez reference may be silent with respect to any sponsored products actually forming or being an element within the game itself, however, said reference is not relied upon to teach that stated element of the claim.  The Rom reference is.  (See rejection above).  
Furthermore, Applicant’s specification states, “[a] third pre-defined advertising content type may also include a product as an item of action, such as to use the product to achieve a goal in-game” and “[i]n addition, the pre-defined advertising content types may facilitate using a product to improve performance within the game itself…” (emphasis added)  Thus, the cited portions of Hernandez, broadly reads on, but reads on, “a product as an item of action,” wherein players choose to be sponsored by a particular product and are given an advantage based on the characteristics of the product (i.e., to be given an advantage would certainly help to achieve a goal in-game and/or using a product to improve performance within the game), as defined in Para. 32 of the Applicant’s specification.  
Regarding the 103 rejection, Applicant argues, “The claims require that selected advertising elements be selected “without input from the client device” which is completely contrary to the system disclosed by Hernandez. One of ordinary skill in the art would not be motivated to modify the Rom reference with the teachings of the Hernandez reference to include sponsorships or brand based benefits to players because doing so would change the method of operation of the Rom system. Modifying the Rom reference to include products that give players the ability to select a particular product or sponsorship based on the advantage it will give them in the game would fundamentally change how the Rom reference functions. “Engaging gamers to create viral loops” is not contemplated by the Rom reference because it is specifically designed for advertisers. If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. MPEP § 2143.01(VD (citing Jn re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)).
The applicant submits that one of ordinary skill in the art would not modify the Rom reference to engage gamers to create viral loops and selectively act as brand advocates for an advertiser if the goal was to select an ad element “without input from the client device” as required by the claims. Therefore, there is nothing in the references that would lead one of ordinary skill in the art to combine the references as suggested in the office action to achieve what has been claimed. The mere fact that several prior art references individually teach portions of some of the claimed elements does not prove obviousness without more to demonstrate a valid reason why one of skill in the art would be motivated to combine the references to arrive at the present claims.”
Examiner respectfully disagrees.
In response to applicant's argument that “without input from the client device” is completely contrary to the system disclosed by Hernandez and one of ordinary skill in the art would not be motivated to modify the Rom with Hernandez, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Wherein, both Rom and Hernandez teach in-game advertising to players of games.  Thus, it would have been obvious to one of ordinary skill in the art to incorporate the product of Hernandez providing an advantage based on the product, with the immersive ads that can be interactive, responding to events in the game, such as, an object being touched in Rom.
Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is some teaching, suggestion, or motivation to combine found in the Hernandez reference. As stated in the rejection above, Hernandez provides a motivation to combine, such that, an in-game method has been created to both promote products and benefit gamers in-game.  Therefore, the Office Action provides a valid motivation to combine.
In light of the above analysis, the claimed invention fails to demonstrate patentability over the prior art and knowledge of one of ordinary skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715